Case 4:19-cr-20437-MFL-SDD ECF No. 59 filed 06/23/20        PageID.243   Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DSTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 19-cr-20437
                                                    Hon. Matthew F. Leitman
vs.

NEAL CRAMER,

     Defendant.
__________________________________________________________________/

       ORDER GRANTING DEFENDANT’S REQUEST TO EXTEND
      SURRENDER DATE TO THE FEDERAL BUREAU OF PRISONS

      IT IS HEREBY ORDERED that Defendant, NEAL CRAMER, self

surrender to the facility designated by the Federal Bureau of Prisons (“BOP) be

extended an additional 32 days. Defendant is hereby notified that he shall report to

the BOP facility to serve his sentence on or before August 3, 2020 at noon.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 23, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 23, 2020, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764
